The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 06-16-2020; claims 1-4, 9-12, 15-16, and 18 are amended; claim(s) 1-20, is/are pending. This application was filed on 06-16-2020. 

Claim Objections
Claim(s) 1-20, are objected to because of the following informalities: 
Regarding claims 1, 10, 18, and dependent claims thereof of aforesaid claims, which recite or incorporate limitations that include elements “…compare the return on investment of two or more of the individual advertisement campaigns”, it appears that the Applicant intended to recite “…compare a return on investment of two or more of the individual advertisement campaigns”.
Dependent claims, 2-9, 11-17, and 19-20 are objected based on objected root claims 1, 10, and 18.
Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include claim 1 “A digital marketing and analytics system comprising : a server comprising a server engine operable to communicate with a predictive analytics module to analyze a plurality of metrics and transmit the metrics to an aggregation module the plurality … from a plurality of advertisement services to determine an advertising-to-sales ratio  ...”; a dissociation module to dissociate ... into a plurality ... wherein the predictive analytics module is configured to operate in real-time to allow a user to compare … return on investment...”, said server interpreted to correspond to a network server such as “network computer” or any “computing device” (Applicant specification, ¶¶36-37, 42) and said server encapsulating “server engine 10” including components “predictive analytics module 15”, “aggregation module 20”,  “dissociation module 25”, as depicted in FIG 1, aggregation of metrics such as a ratio, occurring through interaction with campaigns via communications between the network computer (a computing device) via a network connecting the network computer with one or more other computing devices attached to the network, as depicted in Applicant specification, ¶¶42-43, modules executing processes executed by a computing system comprised of the network computer and computing devices whose communication through the network enables exchange of data with custom applications running on the computing device, allowing, for the “compare … return on investment…” corresponds to a display on a display of a computing device, as depicted in Applicant specification, ¶14; claims 5, 13, recite a means for inputting a plurality of metrics” which is interpreted to correspond to an “input/output interface” as depicted in Applicant specification, ¶36; also recited in claim 3,10 are a “machine learning engine” , also encompassed within the aforementioned server 10’s “predictive analytics module 15”, said “15” encompassing a “management engine 310” (recited in claim 10), a “predictive metrics engine 320” (recited in claim 8,16), and a “campaign start/stop engine 330” (recited in claim 6, 14), all whose structure is encompassed within the aforementioned network computer or any “computing device” (as in aforementioned Applicant specification, ¶¶36-37, 42). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system claims (claims 1-17), and method claims (18-20) are directed to at least one potentially eligible category of subject matter. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“… determine an advertising-to-sales ratio …. to determine a most valuable advertisement … or a most valuable campaign … allow a user to compare … return on investment… [in real-time]” limitation steps describe managing marketing or sales activities associated with digital marketers and systems thereof directed to comparing returns on investment of a plurality of advertising campaigns, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 10, 18, recite the additional limitation element(s) of “a server … ” and “machine learning engine [and predictive analytics] to receive … metrics”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These additional elements not representing a transformation of the abstract idea but rather a description of Improvements to a marketing system wherein the use of this additional elements is directed to generic computer functions associated with determinations linked to comparisons (ranking) of returns on investment of two or more campaigns to determine, for example whether to pause or stop a campaign based on said determinations/comparisons – claim language including “machine learning” as an apply without any elaboration details such as specific parameter tuning, or training of a machine learning, elements that depending on the degree of specification may indeed constitute an improvement.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, 8, and 15 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶¶28-37]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-17, and 19-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-9, 11-17, and 19-20 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 1, 10, 18 along with, at most, other abstract ideas. For example, dependent claims 2-9, 11-17, and 19-20 recite the following limitations: “ predictive analytics interfac[ing] to provide … inputting of metrics … a start/stop [mechanism] to start and stop … marketing campaign[s] … ”, which corresponds to a high-level recitation as disclosed in the applicant’s specification, at least ¶¶27-34, which further narrow the abstract idea recited in independent claims 1, 10, 18, by reciting additional details or steps that set forth activities for managing marketing or sales activities, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Thus, based on the detailed analysis above, claim(s) 1-20 is/are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yadagiri (US 10,395,272) in view of Mierle (US 2014/0330638).Regarding claim(s) 1, Yadagiri discloses: A digital marketing and analytics system, comprising: 
a server comprising a server engine operable to communicate with a predictive analytics module to analyze a plurality of metrics and transmit the plurality of metrics to an aggregation module to aggregate the plurality of metrics from a plurality of advertisement services to determine an advertising-to-sales ratio for a business (i.e., wherein analytics module and/or server engine is/are instantiated within memory of a network computer server1 in communication with computing devices, which functions to receive metrics in real-time, metrics associated with a ratio corresponding to valuable advertisement service outlet [such as encapsulated by a return on investment], within a service(s) or channel(s), consistent with Applicant specification, ¶¶10, 29, 33-34). [3:5-63, 4:53-67: employing a “ratio” associated with a likelihood of conversion associated with a combination or aggregation of metrics from different marketing channels, associated with aggregated data between a “first marketing channel” and a “second marketing channel”, to “analyze” and “compare” them to “understand what marketing channels have a higher return [that is, a efficiency]”, as depicted in 7:1-6]

a dissociation module to dissociate the advertising-to-sales ratio for the business into a plurality of advertising-to-sales ratios for each individual advertising campaign of each of the plurality of advertisement services to determine a most valuable advertisement service or a most valuable campaign of the individual advertising campaigns (i.e., determining a most efficient channel associated with ratios); [3:5-63-4:53-67: employing ratios correlated to a desired response over a combination of channels is evaluated wherein “allocations” associated with “each marketing channel are aggregated”, as depicted in 5:1-12 and dependent on determinations therein, making a recommendation, based on determinations on underperformance of one channel as compared to another as depicted in 3:40-41]

Yadagiri does not explicitly disclose, as disclosed by Mierle:
wherein the predictive analytics module is configured to operate in real-time to allow a user to compare the return on investment of two or more of the individual advertising campaigns (i.e., employing machine learning machine learning mechanisms in comparing at a plurality of channels); [Abstract, ¶16, 46; see also claims 1-2 related to ROI comparisons between channels and reallocations dependent on predetermined thresholds]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yagadiri, to include [b], as taught by Mierle, facilitating real-time tracking of a campaign to ensure congruence between campaign objectives as directed to optimizing return on investment, ROI among channels given real-time market conditions. [Abstract; see also FIGs 1-2: determining optimum channels]
Regarding claim(s) 2, 9, 11, 17, 19, Yagadiri-Mierle as a combination discloses: The system of Claim 8, 10, The method of Claim 1,18. Yagadiri discloses [a]: The system of Claim 16, wherein the plurality of metrics is comprised of at least one of the following: industry information, sub-industry information, business nature, goods and/or services sold, number of customers, target audience information, and campaign goals. [5:30: wherein received metrics include “goals of [a] marketing campaign”]
Regarding claim(s) 3, 20, Yagadiri-Mierle as a combination discloses: The system of Claim 1, The method of Claim 19. Mierle discloses [a]: further comprising a machine learning engine to receive a plurality of campaign metrics and determine a suitable marketing campaign strategy (i.e., employing machine learning mechanisms in determining optimum matching of channels based on ROI). [¶¶47, 52, 66: employing an adjustment model associated with a machine learning algorithm and weight optimization algorithm to “automatically re-allocate more of a business’s budget … [to] … Yelp marketing channel and decrease, or even eliminate, the portion of the marketing budget for the Twitter marketing channel”, in order to “improve the ROI metric”, as depicted in ¶48]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yagadiri, to include [a], as taught by Mierle, facilitating real-time tracking of a campaign to ensure congruence between campaign objectives as directed to optimizing return on investment, ROI among channels given real-time market conditions. [Abstract; see also FIGs 1-2: determining optimum channels]
Regarding claim(s) 4, 12, Yagadiri-Mierle as a combination discloses: The system of Claim 3, The system of Claim 10. Yagadiri discloses: wherein the plurality of campaign metrics are provided on a campaign analytics interface provided on a display of a computing device (i.e., employing a providing a display of campaign metrics). [6:65-7:5]

Regarding claim(s) 5, 13, Yagadiri-Mierle as a combination discloses: The system of Claim 4, The system of Claim 12. Mierle discloses [a]: further comprising a predictive analytics interface to provide the user a means for inputting a plurality of metrics corresponding to a business, wherein the plurality of metrics are transmitted to the machine learning engine (i.e., employing a GUI within a server’s hardware for facilitating provision of metrics). [¶¶68-69: receiving input data for use in determining optimum allocations]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yagadiri, to include [a], as taught by Mierle, facilitating real-time tracking of a campaign to ensure congruence between campaign objectives as directed to optimizing return on investment, ROI among channels given real-time market conditions. [Abstract; see also FIGs 1-2: determining optimum channels]




Regarding claim(s) 6, 14, Yagadiri-Mierle as a combination discloses: The system of Claim 5, The system of Claim 13. Mierle discloses [a]: a campaign start/stop engine in operable communication with the machine learning engine, wherein the start/stop engine is configured to start and stop the marketing campaign (i.e., facilitating throttling/pacing a campaign to meet a budget corresponding to meeting ROI targets, wherein provided metrics are used to determine a current state of a return on investment, necessitating a need to throttle or pace, stop and/or [re]start a campaign pursuant to a comparison between predictions and real-time campaign conditions to ensure that a planned or predicted campaign goal is maintained, consistent with Applicant specification, ¶34); [¶¶47, 52, 66: employing an adjustment model associated with a machine learning algorithm and weight optimization algorithm to “automatically re-allocate more of a business’s budget … [to] … Yelp marketing channel and decrease, or even eliminate, the portion of the marketing budget for the Twitter marketing channel”,  in order to “improve the ROI metric”, as depicted in ¶48]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yagadiri, to include [a], as taught by Mierle, facilitating real-time tracking of a campaign to ensure congruence between campaign objectives as directed to optimizing return on investment, ROI among channels given real-time market conditions. [Abstract; see also FIGs 1-2: determining optimum channels]



Regarding claim(s) 7, 15, Yagadiri-Mierle as a combination discloses: The system of Claim 6, The system of Claim 14. Yagadiri discloses: wherein the marketing campaign is provided on a plurality of marketing outlets (i.e., wherein a service corresponds to an outlet or channel(s) for an advertisement campaign, consistent with Applicant specification, ¶¶29, 34). [5:15-16: having a plurality of marketing channels]
Regarding claim(s) 8, 16, Yagadiri-Mierle as a combination discloses: The system of Claim 7, The system of Claim 15. Yagadiri discloses: further comprising a predictive metrics engine in operable communication with the predictive analytics interface to provide predictive analysis thereto (i.e., wherein classification machine learning algorithms facilitate a display of optimum channels). [3:26-46: providing an interface to facilitate marketer comparisons of optimal channels and provide recommendations for channels to add or remove from a marketing campaign]








[AltContent: image]Regarding claim(s) 10, Yagadiri discloses: A digital marketing and analytics system, comprising: 
a server comprising a server engine operable to communicate with a predictive analytics module to analyze a plurality of metrics and transmit the plurality of metrics to an aggregation module to aggregate the plurality of metrics from a plurality of advertisement services to determine an advertising-to-sales ratio for a business (i.e., wherein analytics module and/or server engine is/are instantiated within memory of a network computer server2 in communication with computing devices, which functions to receive metrics in real-time, metrics associated with a ratio corresponding to valuable advertisement service outlet [such as encapsulated by a return on investment], within a service(s) or channel(s), consistent with Applicant specification, ¶¶10, 29, 33-34). [3:5-63, 4:53-67: employing a “ratio” associated with a likelihood of conversion associated with a combination or aggregation of metrics from different marketing channels, associated with aggregated data between a “first marketing channel” and a “second marketing channel”, to “analyze” and “compare” them to “understand what marketing channels have a higher return [that is, a efficiency]”, as depicted in 7:1-6]

a dissociation module to dissociate the advertising-to-sales ratio for the business into a plurality of advertising-to-sales ratios for each individual advertising campaign of each of the plurality of advertisement services to determine a most valuable advertisement service or a most valuable campaign of the individual advertising campaigns (i.e., determining a most efficient channel associated with ratios); [3:5-63-4:53-67: employing ratios correlated to a desired response over a combination of channels is evaluated wherein “allocations” associated with “each marketing channel are aggregated”, as depicted in 5:1-12 and dependent on determinations therein, making a recommendation, based on determinations on underperformance of one channel as compared to another as depicted in 3:40-41]

Yadagiri does not explicitly disclose, as disclosed by Mierle:
a machine learning engine to receive the plurality of metrics and determine a suitable marketing campaign strategy (i.e., machine learning mechanism to aid in providing allocation recommendations to an advertiser regarding optimal allocations and channels for said recommendations); [Abstract, ¶16, 46; see also claims 1-2 related to ROI comparisons between channels and reallocations dependent on predetermined thresholds] and


a management engine to manage the campaign strategy and implement the campaign strategy on one or more marketing outlets (i.e., providing allocation recommendations to an advertiser regarding optimal allocations and channels for said recommendations); [¶¶34-37: real time allocations optimal allocation of marketing campaign budgets directed to maximum profitability associated with ROI, claims 1-2]

wherein the predictive analytics module is configured to operate in real-time to allow a user to compare the return on investment of two or more of the individual advertising campaigns; [¶¶34-37, claims 1-2]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yagadiri, to include [c]-[e], as taught by Mierle, facilitating real-time tracking of a campaign to ensure congruence between campaign objectives as directed to optimizing return on investment, ROI among channels given real-time market conditions. [Abstract; see also FIGs 1-2: determining optimum channels]
Regarding claim(s) 18, Yagadiri discloses: A method for digital marketing and analytics, the method comprising the steps of: 
analyzing, via a predictive analytics module, a plurality of metrics, and transmitting the plurality of metrics to an aggregation module (i.e., wherein analytics module and/or server engine is/are instantiated within memory of a network computer server3 in communication with computing devices, which functions to receive metrics in real-time, metrics associated with a ratio corresponding to valuable advertisement service outlet [such as encapsulated by a return on investment], within a service(s) or channel(s), consistent with Applicant specification, ¶¶10, 29, 33-34). [3:5-63, 4:53-67: employing a “ratio” associated with a likelihood of conversion associated with a combination or aggregation of metrics from different marketing channels, associated with aggregated data between a “first marketing channel” and a “second marketing channel”, to “analyze” and “compare” them to “understand what marketing channels have a higher return [that is, a efficiency]”, as depicted in 7:1-6]



 aggregating, via the aggregation module, the plurality of metrics from a plurality of advertisement services to determine an advertising-to-sales ratio for a business (i.e., aggregating analysis); [5:1-14: allocation of channels wherein marketing channels are aggregated in association with facilitating an optimal return as depicted in 7:1-15] and

 dissociating, via a dissociation module, the advertising-to-sales ratio for the business into a plurality of advertising-to-sales ratios for each individual advertising campaign of each of the plurality of advertisement services to determine a most valuable advertisement service or a most valuable campaign of the individual advertising campaigns; (i.e., ); [3:5-63-4:53-67: employing ratios correlated to a desired response over a combination of channels is evaluated wherein “allocations” associated with “each marketing channel are aggregated”, as depicted in 5:1-12 and dependent on determinations therein, making a recommendation, based on determinations on underperformance of one channel as compared to another as depicted in 3:40-41]
Yadagiri does not explicitly disclose, as disclosed by Mierle:
comparing the return on investment of two or more of the individual advertising campaigns in real-time(i.e., employing machine learning machine learning mechanisms in comparing at a plurality of channels); [Abstract, ¶16, 46; see also claims 1-2 related to ROI comparisons between channels and reallocations dependent on predetermined thresholds]


wherein the predictive analytics module is configured to operate in real-time to allow a user to compare the return on investment of two or more of the individual advertising campaigns; [Abstract, ¶16, 46; see also claims 1-2: related to ROI comparisons between channels and reallocations dependent on predetermined thresholds; see also ¶37]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yagadiri, to include [d]-[e], as taught by Mierle, facilitating real-time tracking of a campaign to ensure congruence between campaign objectives as directed to optimizing return on investment, ROI among channels given real-time market conditions. [Abstract; see also FIGs 1-2: determining optimum channels]













Response to Arguments
Applicant’s contentions, filed April 25, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101, pages 7-14, and 35 U.S.C. § 103, pages 14-19 have been fully considered in view of Applicant amendments to the claims; pursuant to Applicant amendments to the claims, 101 rejections of the claims have been updated.

Rejection of Claims under 35 U.S.C. § 101 
Applicant cites cases such as Finjan and McRO, Visual Memory, DDR Holdings (pages 9-13) in support of contentions that the claims are directed to a technical/technological solution to a technical problem. This is not the case. As summarized in the rejection: 
“the judicial exception is not integrated into a practical application.  Independent claims 1, 10, 18, recite the additional limitation element(s) of “a server … ” and “machine learning engine [and predictive analytics] to receive … metrics”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These additional elements not representing a transformation of the abstract idea but rather a description of Improvements to a marketing system wherein the use of this additional elements is directed to generic computer functions associated with determinations linked to comparisons (ranking) of returns on investment of two or more campaigns to determine, for example whether to pause or stop a campaign based on said determinations/comparisons – claim language including “machine learning” as an apply without any elaboration details such as specific parameter tuning, or training of a machine learning, elements that depending on the degree of specification may indeed constitute an improvement”;

Applicant also contends that the amended claims recite at least one limitation that is different than what is well understood, routine, and conventional in the field or add one or more unconventional configuration that confine the claims to a particular application, on pages 12-13. As elucidated in [a], the claims, as a whole and their “collective functions merely provide generic computer implementation”;

Applicant also contends that the claims pose no danger of preempting an abstract idea, on pages 13-14; as elucidated in MPEP 2016(a)(I)(II), “[w]hile preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v.CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo(the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. MentorGraphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics,Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessaryto evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v.Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1,10-11 n.14 (1981) (“We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection”). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150,120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys.,”.

Consequently, the 101 rejection is maintained. 

Rejection of Claims under 35 U.S.C. § 103 
Applicant contentions on pages 14-19 with regard to amendments to the amended claims are moot in view of change in grounds of rejections pursuant to said amendments further in view of updated rejections pursuant to said change in grounds over Yagadiri in view of Mierle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
















                  
Following below, prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1721
    1429
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682
 

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Note: see Claim Interpretation section
        2 Examiner Note: see Claim Interpretation section
        3 Examiner Note: see Claim Interpretation section